Powell, J.
1. The verdict was authorized by the evidence.
2. The court having charged the jury the law of justifiable homicide, as contained in the Penal Code, §§70 and 71, it was not error of which the defendant (especially in the absence of written request) can complain, that the court failed to give in charge also the rule contained in the Penal Code, §73, although a charge embodying the principles of that section may have been authorized by the evidence; since the last mentioned section tends to limit the right of self-defense, and not to extend it. • Judgment affirmed.